Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kelvin Varghese (Reg 71565) on May 3 2022.
The application has been amended as follows: 
(Currently amended) An articulating bending neck for an ultrasound probe comprising:
a plurality of pivotally connected links comprising a link and an adjoining link, 
wherein each of the plurality of pivotally connected links comprises an outer tubular segment and an inner tubular segment fitting within and in contact with the outer tubular segment around an outer perimeter of the inner tubular segment,
wherein the link and the adjoining link are completely separated by a groove and remain connected to one another by a pivot lobe of the link and a shape of the adjoining link receiving the pivot lobe,
wherein, in an articulation configuration: 
a width of the groove is positioned between an entire end of the link and an entire opposite end of the adjoining link; and
the link and the adjoining link are configured to pivot relative to one another around the pivot lobe by the width of the groove,
wherein, in a locked configuration[[,]]: 
the link and the adjoining link are pulled together; and 
the entire end of the link is immediately adjacent to the entire opposite end of the adjoining link such that the link and the adjoining link are prevented from pivoting relative to another,
wherein the pivot lobe comprises an outer pivot lobe portion from the outer tubular segment and an inner pivot lobe portion from the inner tubular segment, 
wherein the groove extends through the outer tubular segment and the inner tubular segment such that: 
the groove defines the pivot lobe and the shape of the adjoining link receiving the pivot lobe; and
the outer pivot lobe portion and the inner pivot lobe portion are aligned with one another, and 
wherein, in the articulation configuration, the link and the adjoining link are configured to pivot relative to one another without a pin or rivet joining the link and the adjoining link.

2.	(Currently amended) The articulating bending neck of Claim 1, further comprising: 
	a rigid member extending into a section of the articulating bending neck,
	wherein a deflection point for curvature of the section of the articulating bending neck is determined by [[the]] a position of the rigid member.

3.	(Currently amended) The articulating bending neck of Claim 2, 
	wherein the rigid member further comprises a tube extending into the section of the articulating bending neck,
	wherein comprises a subset of the plurality of pivotally connected links that are rendered inarticulable [[in]] to form a straight section.

4.	(Currently amended) The articulating bending neck of Claim 1, further comprising: 
	a plurality of pivot axes extending through the plurality of pivotally connected links[[,]] and about which the plurality of pivotally connected links [[may]] pivot,
	wherein a first section of the articulating bending neck has relatively closely spaced pivot axes and a second section of the articulating bending neck has relatively more widely spaced pivot axes.

5.	(Original) The articulating bending neck of Claim 4, wherein the first section has a relatively smaller radius of maximum curvature and the second section has a relatively larger radius of maximum curvature.

6.	(Currently Amended) The articulating bending neck of Claim 4, 
	wherein the first section comprises a first subset of the plurality of pivotally connected links and the second section comprises a second subset of the plurality of pivotally connected links,
	wherein the first subset of the plurality of pivotally connected links exhibit a smaller moment than the second subset of the plurality of pivotally connected links.

7.	(Currently amended) The articulating bending neck of Claim 4, 
	
	
	wherein the link and the adjoining link remain connected to one another by a further pivot lobe of the link and a further shape of the adjoining link receiving the further pivot lobe, 
	wherein the pivot lobe and the further pivot lobe are opposite to one another around a circumference of the articulating bending neck such that the pivot axis extends through the pivot lobe and the further pivot lobe, and
	wherein the shape of the adjoining link and the further shape of the adjoining link are opposite to one another around the circumference of the articulating bending neck.

8.	(Currently amended) The articulating bending neck of Claim 1, further comprising: 
	a sheath enclosing the plurality of pivotally connected links, wherein the sheath exhibits regions of different durometers along [[its]] a length of the sheath.

9.	(Original) The articulating bending neck of Claim 8, wherein the regions of different durometers further comprises regions of different sheath thickness.

10.	(Currently amended) The articulating bending neck of Claim 1, further comprising: 
	a sheath enclosing the plurality of pivotally connected links, 
	wherein the sheath exhibits points of attachment to the plurality of pivotally connected links along [[its]] a length of the sheath,
	wherein the points of attachment are more closely spaced along one section of the sheath relative to another section of the sheath.

11.	(Currently amended) The articulating neck of Claim 1, further comprising:
	a first control cable[[,]] extending through the plurality of pivotally connected links and anchored to a distal end of a first section of the plurality of pivotally connected links  at a first anchoring location, wherein, when the first control cable is pulled, first section of the plurality of pivotally connected links is configured to articulate; and
	a second control cable[[,]] extending through the plurality of pivotally connected links and anchored to the distal end of the first section of the plurality of pivotally connected links at a second anchoring location, 
	wherein the first anchoring location and the second anchoring location are opposite to one another around a circumference of the articulating bending neck, 
	wherein, when the first control cable and the second control cable are pulled, the first section of the plurality of pivotally connected links [[is]] are in the locked configuration [[in]] to form a straight section.

12.	(Currently amended) The articulating bending neck of Claim 11, further comprising:
	a third control cable extending through the plurality of pivotally connected links and anchored to [[the]] a distal end of a second section of the plurality of pivotally connected links at a third anchoring location; and
	a fourth control cable extending through the plurality of pivotally connected links and anchored to the distal end of the second section of the plurality of pivotally connected links at a fourth anchoring location,
	wherein the third anchoring location and the fourth anchoring location are opposite to one another around the circumference of the articulating bending neck,
	wherein [[the]] articulation of the first section of the plurality of pivotally connected links and the second section of the plurality of pivotally connected links are separately controlled.

13.	(Currently amended) The articulating bending neck of Claim 12, 
	
	
	
	wherein the plurality of pivotally connected links comprises a plurality of pivot lobes, wherein the pivot lobe of the link is one of the plurality of pivot lobes of the plurality of pivotally connected links, 
	wherein the first section of the plurality of pivotally connected links comprises a first subset of the plurality of pivot lobes and the second section of the plurality of pivotally connected links comprises a second subset of the plurality of pivot lobes, 
	wherein the first subset of the plurality of pivot lobes and the second subset of the plurality of pivot lobes are aligned.

14.	(Currently amended) The articulating bending neck of Claim 12, 
	
	
	
	wherein the plurality of pivotally connected links comprises a plurality of pivot lobes, wherein the pivot lobe of the link is one of the plurality of pivot lobes of the plurality of pivotally connected links, 
	wherein the first section of the plurality of pivotally connected links comprises a first subset of the plurality of pivot lobes and the second section of the plurality of pivotally connected links comprises a second subset of the plurality of pivot lobes, 
	wherein the first subset of the plurality of pivot lobes and the second subset of the plurality of pivot lobes are offset by 90° around the circumference of the articulating bending neck.

15.	(Currently amended) The articulating bending neck of Claim 14, wherein the first anchoring location and the second anchoring location are offset by 90° around the circumference of the articulating bending neck from the third anchoring location and the fourth anchoring location. 

16.	(Previously presented) The articulating bending neck of Claim 1, wherein the plurality of pivotally connected links are sized and shaped for insertion into an esophagus for trans-esophageal echocardiography.

17.	(Currently amended) The articulating bending neck of claim 7, wherein the pivot lobe of the link and the shape of the adjoining link are machined portions.

18.	(Previously presented) The articulating bending neck of claim 1, wherein the link and the adjoining link comprise:
	a linear edge such that the groove corresponds to a first articulation angle between the link and the adjoining link; or
	a tapered edge such that the groove corresponds to a second articulation angle between the link and the adjoining link, wherein the second articulation angle is greater than the first articulation angle.

19.	(Canceled) 

20.	(Previously presented) The articulating bending neck of claim 1, wherein each of the inner tubular segment and the outer tubular segment comprise a metal.

21.	(Previously presented) The articulating bending neck of claim 1, wherein, in the articulation configuration, the plurality of pivotally connected links comprises different radii of curvature along the articulating bending neck.

Allowable Subject Matter
Claims 1-18 and 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor reasonably suggest the limitations in the independent claims. Specifically, the prior art does not disclose an articulating neck comprising a plurality of connecting links connected with outer tubular segments, inner tubular segments, completely separated by grooves with a locked and articulation configuration, without a pin or rivet as described in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 7:00 AM to 5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793